Citation Nr: 0921601	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  08-01 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability by reason of service-connected disability 
(TDIU).  



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law



ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The veteran had active military service from February 1969 to 
December 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  


FINDINGS OF FACT

1.  Entitlement to award of TDIU cannot be established 
without a current VA psychiatric examination.  

2.  The Veteran was notified of, but failed to report for, a 
VA psychiatric interview scheduled to be conducted in the 
town in which he lives; the Veteran has advanced no reason 
for his failure to report for his scheduled VA psychiatric 
evaluation.


CONCLUSION OF LAW

There being no good cause shown for failure to report for a 
VA examination that is necessary to establish entitlement to 
award of TDIU, the claim is denied.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 3.655, 4.15, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2007, six months before the RO adjudicated this claim.  

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment record (STR) file and post-service medical 
records, Social Security Administration (SSA) records, and 
scheduled three examinations more that once in furtherance of 
his claim.  In correspondence dated in March 2007, the 
Veteran's attorney was notified that entitlement to the 
benefit sought could not be established without current VA 
examinations, and also notified him of examinations scheduled 
for later in the month.  

In correspondence dated two days after the scheduled March 
2007 examinations, the Veteran's attorney averred that the 
Veteran was unable to attend scheduled VA examinations 
related to his service-connected psychiatric and 
hearing/tinnitus disabilities.  The Veteran's attorney stated 
that the Veteran was currently receiving medical treatment 
for a back condition, which impliedly was the reason for his 
inability to travel to the VA Medical Center (VAMC) in Omaha, 
Nebraska.  He stated that the Veteran was not refusing to 
attend a VA examination, but was requesting that the 
examination be rescheduled.  

The Veteran's attorney was notified in July 2007 that the 
Veteran was scheduled for three examinations, general 
medical, psychiatric, and audiological, on August 1, 2007.  
In a letter dated in July 2007, the Veteran's attorney again 
noted that the Veteran was not refusing to attend a VA 
examination, but that he was physically unable to travel 
unassisted from his home to Omaha, a distance of 281 miles 
one way, to attend the scheduled examinations.  The attorney 
requested that "alternate considerations be made."  

The RO thereafter scheduled the Veteran for psychiatric and 
general medical examinations via TeleMed, an electronic 
system allowing a Veteran to go to a local VA facility and be 
interviewed by a qualified examiner at a distant VA facility.  
The Veteran was notified of his VA psychiatric examination 
scheduled on November 29, 2007, and his VA general medical 
examination scheduled on November 30, 2007, both requiring 
his attendance at the VA clinic in North Platte, Nebraska, 
which is the Veteran's hometown.  He was scheduled for an 
audiological examination at the VAMC in Grand Island, 
Nebraska, which is about half way between North Platte and 
Omaha.  

The Veteran reported for the November 30, 2007, general 
medical evaluation via TeleMed, but failed to report for the 
TeleMed psychiatric interview the day before that, and for 
the December 2007 in-person audiological examination at Grand 
Island.  (The also Board notes that the record shows that the 
Veteran was able to travel to the Grand Island VAMC for 
routine appointments on at least three occasions in May 
2007.)  The Veteran has provided no reason for failing to 
report for his psychiatric and audiological examinations.  

In written correspondence in January and March 2007, the 
Veteran's attorney stated that he had no further information 
or evidence to submit to substantiate the claim.  VA has no 
duty to inform or assist that was unmet. 

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for 
any disability or combination of disabilities for which the 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).  Here, the Veteran is not service connected 
for any disability that is rated as being 100 percent 
disabling.  

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2008) (age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

Here, the veteran is currently service connected for 
posttraumatic stress disorder, rated as 70 percent disabling; 
tinnitus, rated as 10 percent disabling; and for bilateral 
hearing loss, rated as noncompensably (zero percent) 
disabling.  While those disabilities numerically add up to 80 
percent, VA regulations require that multiple disabilities be 
assessed in combination through the use of a Combined Ratings 
Table.  38  C.F.R. § 4.25.  Utilizing the Combined Ratings 
Table, the combined level of the veteran's multiple 
disabilities is determined to be 70 percent.  
Thus, with the veteran's highest rated service-connected 
disability rated at 70 percent, and the combined disabilities 
evaluated as 70 percent, award of TDIU is assignable based on 
disability percentages, but only if the evidence shows that 
the Veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability.  38 C.F.R. § 4.16(a).  

The fact that a veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the veteran, because of service-connected 
disability(ies), is incapable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose, supra.  Moreover, as already noted, 
an inability to work due to non-service-connected 
disabilities or age may not be considered.  38 C.F.R. §§ 
4.14, 4.19.  In making its determination, VA considers such 
factors as the extent of the service-connected disabilities, 
and employment and educational background.  38 C.F.R. 
§§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.  

In his claim for TDIU the Veteran contended that all of his 
service-connected disabilities prevent him from securing or 
following substantially gainful occupation.  Here, as noted 
above, the Veteran was scheduled for examinations to 
determine his employability.  The RO determined that these 
examinations were necessary in order to establish entitlement 
to the benefits sought.  In this regard, the Board notes that 
the Social Security Administration (SSA) had determined that 
the Veteran's disabilities, both those that are VA service 
connected and those that are not, did not render the Veteran 
unemployable by SSA standards.  While the SSA standard for 
determining employability differs from VA's standard, the 
fact that SSA did not find the Veteran unemployable, and the 
facts leading to that determination, demonstrate the 
necessity for a VA examination(s) in order to adjudicate the 
Veteran's TDIU claim.  

The report of a May 2007 SSA psychiatric examination shows 
that the Veteran reported that he was unable to work because 
of chronic pain issues, and that he had trouble holding down 
jobs because of problems related to PTSD.  A SSA mental 
function assessment that followed the psychiatric examination 
showed that, even with all of the Veteran's conditions, not 
including his drug/alcohol addiction, there were only 
moderate limitations in social functioning and relating 
appropriately to coworkers and supervisors.  It also was 
determined that, without drug/alcohol addiction, the Veteran 
appeared capable of simple, unskilled employment.  The report 
of a June 2007 SSA physical examination shows that the 
Veteran alleged back and right hip problems.  The SSA 
examiner found that the Veteran's allegations did not appear 
to be fully consistent with the overall medical evidence of 
record.  The examiner opined that the Veteran was able to 
perform his primary work requirements of a laborer for city 
parks (a job, the Board notes, once held by the Veteran), 
which the Veteran had described to his examiner as sedentary, 
unskilled labor.  

The Veteran's case file does not contain any evidence, other 
than the Veteran's own allegations, suggesting that he is 
incapable of performing the physical and mental acts required 
by employment.  The record shows that the Veteran's last 
employment was as a truck driver with a cement company, and 
that he had been laid off for the winter in January 2007 
because of a lack of work.  In a handwritten note received in 
January 2007 the Veteran stated that he expected to be back 
at work in March 2007; he made no mention of being unable to 
work, and neither did his employer in a March 2007 statement 
to the RO.  Thus, as the RO has informed the Veteran more 
than once, the examinations scheduled in connection with this 
claim are necessary in order to establish entitlement to 
award of TDIU.  

The Veteran reported for a VA general medical evaluation 
given in November 2007.  As the examiner noted, since the 
Veteran was interviewed via TeleMed, no physical examination 
was performed.  The Veteran reported to this examiner that 
the reasons for his unemployment were his problems with his 
hip and back.  Based on his review of the medical evidence 
and his interview of the Veteran, the examiner diagnosed non-
service-connected degenerative joint disease of the bilateral 
hips, and lumbar spine degenerative disc disease.  The 
examiner opined that these conditions would have significant 
effects on the Veteran's usual occupation due to, among other 
things, decreased mobility and problems with lifting and 
carrying.  The examiner concluded that the Veteran had no 
service-connected disabilities that would fall under the 
purview of general medicine.  

As noted, the Veteran did not report for either of the other 
two scheduled examinations.  In this regard, the Board notes 
that the VAMC that scheduled these examinations went to great 
lengths to provide the "alternate considerations" requested 
by the Veteran's attorney.  Yet, while the Veteran reported 
to the TeleMed interview for his general medical examination 
on November 30, 2007, at the local VA clinic in his own 
hometown, he failed to report for the psychiatric TeleMed 
interview scheduled for the day before that, and has not 
provided any reason for his failure to report for the 
interview.  

While the Veteran may have had good cause for not traveling 
the distance for the Grand Island audiological examination on 
December 17, 2007, or for earlier scheduled examinations in 
Omaha, it is hard to believe that the Veteran was unable to 
report for the psychiatric interview in his own hometown, 
especially when he had no trouble reporting for the general 
medical examination the following day.  The salient point to 
be made, however, is that he has advanced no reason at all 
for failing to report for the psychiatric interview.  The 
Board therefore finds that there was no good cause shown for 
the Veteran's failure to report for his psychiatric interview 
on November 29, 2007.  

The Veteran has averred that he is unable to work due to 
either his hip and back problems, for which his is not 
service connected, or his PTSD, which he avers renders him 
unable to interact with fellow workers.  He has not alleged 
that either his service-connected hearing loss or service-
connected tinnitus impaired his ability to work.  Thus, 
information needed from the scheduled psychiatric interview 
was necessary in order to adjudicate the issue of the 
Veteran's employability.  

VA regulations provide that when the benefit sought cannot be 
established without examination and a claimant, without good 
cause, fails to report for a scheduled examination given in 
conjunction with a claim for an increase, the claim shall be 
denied.  38 C.F.R. § 3.655 (2008).  The Veteran has advanced 
no reason for failing to report for his psychiatric interview 
that was scheduled to be held at the VA clinic less than 
three miles from his home in North Platte, a place to which 
he had no difficulty reporting the following day.  A claim 
for TDIU is, by definition, a claim for an increase in 
compensation.  Therefore, because the instant claim is a 
claim for an increase, and because the Veteran failed to 
report for an examination determined to be necessary in order 
to establish entitlement to that benefit, the Board must deny 
the claim in accordance with 38 C.F.R. § 3.655.  


ORDER

Entitlement to a total disability rating based on individual 
unemployability by reason of service-connected disability is 
denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


